              Case 2:20-cr-00092-JCC Document 272 Filed 09/17/20 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0092-JCC
10                             Plaintiff,                     ORDER
11          v.

12   ALAN GOMEZ-MARENTES, et al.,

13                             Defendants.
14

15
            This matter comes before the Court on the Government’s motion to continue the trial date
16
     (Dkt. No. 223) and its motion for leave to file a late reply (Dkt. No. 260). This case involves
17
     multiple defendants charged with a variety of crimes relating to an alleged conspiracy to
18
     distribute controlled substances. (See generally Dkt. No. 153.) According to the Government,
19
     charges stem from a multi-agency federal, state, and local law enforcement investigation into a
20
     drug trafficking organization spanning King, Pierce, and Kitsap counties. (Dkt. No. 223 at 3.)
21
     The investigation took 18 months and resulted in “thousands of hours of physical and electronic
22
     surveillance . . . numerous tracking and search warrants” and intercepts on 21 separate target
23
     telephones. (Id.).
24
            The Government moves to continue the trial date from September 21, 2020 to a date no
25

26


     ORDER
     CR20-0092-JCC
     PAGE - 1
                   Case 2:20-cr-00092-JCC Document 272 Filed 09/17/20 Page 2 of 3




 1   earlier than September 2021. (Dkt. No. 223.) It cites voluminous discovery 1 as a basis to

 2   continue. (Dkt. No. 223.)

 3       “The wiretap pleadings alone amount to more than 2,500 pages of material. Additional
         discovery—consisting of thousands of pages of pen register/tracking affidavits (and data
 4
         obtained therefrom), line sheets from the wiretaps, law enforcement reports, audio/video
 5       recordings of controlled buys, thousands of hours of mounted surveillance camera footage,
         and more—is forthcoming. The United States will also be producing audio of the
 6       intercepted telephone calls, the majority of which are in the Spanish language.”
 7   (Id. at 3.)

 8           Through counsel, Defendants Luis Arturo Magana-Ramirez and Jose Daniel Espinoza,

 9   who are detained pending trial, filed responses opposing the Government’s motion, citing

10   concerns over COVID-19 within the detention facility. (Dkt. Nos. 249, 251.) Counsel for

11   Defendant Adrian Sims also filed a response opposing the Government’s motion on her client’s

12   behalf but noted that “(u)ndersigned counsel believes that additional time is necessary to prepare

13   for trial and provide effective assistance of counsel.” (Dkt. No. 263.) The remaining defendants

14   have not responded to the Government’s motion, although four—Adrian Izazaga-Martinez, Ruth

15   Melisa Gomez-Marentes, Luis Arturo Magana-Ramirez, and Jorge Mondragon—have filed

16   speedy trial waivers through October 2021. The Government filed a late reply to Defendants’

17   responses in opposition (Dkt. No. 261), seeking leave from the Court to do so (Dkt No. 260).

18           While the Government does not cite the impact of the COVID-19 pandemic on counsel’s

19   ability to adequately review discovery and effectively engage in trial preparation, the Court

20   cannot ignore this reality. See W.D. Wash. Gen. Orders Nos. 02-20, 13-20.

21           Accordingly, the Court FINDS as follows:

22       1. The failure to grant a continuance would result in a miscarriage of justice within the

23           meaning of 18 U.S.C. § 3161(h)(7)(B)(i).

24       2. This is a complex case due to the number of defendants and corresponding volume of

25
             1
              Defendants sought, and the Court appointed, a coordinating discovery attorney in this
26   matter. (Dkt. No. 271.)

     ORDER
     CR20-0092-JCC
     PAGE - 2
               Case 2:20-cr-00092-JCC Document 272 Filed 09/17/20 Page 3 of 3




 1           discovery to be provided and it is unreasonable to expect adequate preparation for pretrial

 2           proceedings or trial as those dates are currently set, within the meaning of 18 U.S.C.

 3           § 3161(h)(7)(B)(ii).

 4       3. The failure to grant a continuance would deny defense counsel the reasonable time

 5           necessary for effective preparation, taking into account the exercise of due diligence,

 6           within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).

 7       4. The ends of justice, as described in 18 U.S.C. § 3161(h)(7)(A), would require a

 8           continuance, as it is necessary to ensure adequate time for case preparation, and this
 9           outweighs the best interests of the public and the defendants in the need for a speedy trial.
10       5. The period of delay for the defendants opposing a continuance is reasonable. See 18
11           U.S.C. § 3161(h)(6).
12           For the foregoing reasons, the Court GRANTS the Government’s motion to continue the
13   trial (Dkt. No. 223) and its motion for leave to file a late reply (Dkt. No. 260). The trial date is
14   hereby CONTINUED to October 4, 2021, at 9:30 a.m. The Court further ORDERS that the time
15   between the date this order is issued and the new trial date is excludable time under the Speedy
16   Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A), 3161(h)(7)(B)(i), 3161(h)(7)(B)(ii), and
17   3161(h)(7)(B)(iv). The Court DIRECTS the parties to file pretrial motions no less than sixty days
18   prior to the trial date.

19           DATED this 17th day of September 2020.




                                                            A
20

21

22
                                                            John C. Coughenour
23                                                          UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR20-0092-JCC
     PAGE - 3
